Citation Nr: 1647559	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for uterine fibroids residuals, to include a bladder disorder, hysterectomy residuals, and hysterectomy scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active duty service, including from March 2002 to February 2004. 

This appeal is before the Board of Veterans' Appeals (Board) from September 2009 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  The Board remanded the appeal in March 2015.


FINDING OF FACT

The Veteran's uterine fibroids had their onset in service and have resulted in residual disability.


CONCLUSION OF LAW

The criteria for service connection for uterine fibroids residuals have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran had a period of active service from March 2002 to February 2004.  During this time, service treatment records do not reflect any complaints or findings indicating uterine fibroids or related medical issues.  A September 2002 note indicates that the Veteran had had a normal gynecological examination, including pelvic examination.  A November 2002 report of medical examination contains a notation of former C-section and that the genitourinary system was normal per obstetrical/gynecological records. 

A November 2006 private ultrasound report for indications of fibroids and left uterine fullness revealed an enlarged, inhomogeneous uterus with areas of altered echogenicity, likely representing fibroid changes.  A December 2007 ultrasound confirmed enlarged fibroid uterus increasing somewhat since the prior study.  May 2008 private treatment records reflect treatment for stress incontinence.  In May 2008 the Veteran underwent a laparoscopic supracervical hysterectomy for a large fibroid uterus and urinary incontinence.

The Veteran contends that she developed uterine fibroids during her March 2002 to February 2004 service.  In support of her claim, she submitted medical literature reflecting that uterine fibroids grow slowly within the wall of the uterus and that, as fibroids grow, the uterus may become deformed or pushed aside, the resulting pressure of which may cause symptoms in the bladder such as increased urination. 

She also submitted an August 2011 letter from her private physician, Dr. D.K., stating that the Veteran's fibroids, for which she underwent a hysterectomy, had been her causing pain and discomfort.  Dr. D.K. further stated that symptoms she experienced from the fibroids were just as likely as not concealed by prescription pain medication she was taking for other reasons.

In April 2015, a VA examiner provided the opinion that the Veteran's uterine fibroids and residual problems were unlikely related to her service, including the March 2002 to February 2004 period, on the basis that service treatment records were silent for treatment or symptoms of uterine fibroids and uterine fibroids were documented after service in 2006.  However, the examiner did not explain why, while first detected on ultrasound in 2006, the Veteran's uterine fibroids did not at least as likely as not begin to develop during her period of service less than three years earlier, particularly given the medical literature submitted by the Veteran suggesting that uterine fibroids grow slowly.  The examiner also did not address Dr. D.K.'s contention that that symptoms she experienced from the fibroids were just as likely as not concealed by prescription pain medication she was taking for other reasons.  

The Board therefore, in June 2016, requested that a Veteran's Health Administration (VHA) physician review the record and provide an opinion as to the following question:  Is it is at least as likely as not (i.e. a 50 percent probability or more) that uterine fibroids, or any residuals thereof, were incurred in or began during, or are otherwise related to, active service, to specifically include the period from March 2002 to February 2004? 

A response to the Board's request was provided by a VHA physician who, while not an obstetrician/gynecologist as requested by the Board, listed her credentials for providing the requisite opinion.  The examiner opined that the "Veteran's fibroid uterus is not at least as likely as not due to service."  In doing so, she noted that the concept that the Veteran's fibroids would have been masked by pain medications she was taking in service did not make sense because the Veteran's pain was never really a major feature in her fibroid pathology; she also noted that the only pain medications the Veteran appeared to be taking at that time were NSAIDS, which were nonnarcotic and would not have enough analgesic potency to have "masked" a pelvic pain condition.  

However, in discussing the onset of the Veteran's uterine fibroids, the VHA examiner stated the following:

As to the contention that fibroids are 'slow growing' and thus 'could' have started during the 2004-2006 service period, I would note that this is mere speculation.  The rate of fibroid growth is variable and 'when' fibroids are diagnosed does not determine 'when they started'.  They could just have easily have been present prior to her 2004 'reactivation' but as there were no symptoms and no palpable abnormalities on routine gyn exams, (something that is true for the majority of fibroids), there was no reason to do an ultrasound to even look for them.  In sum, trying to 'date the onset of an asymptomatic ultrasound finding' which occurs in up to 70% of women in the perimenopausal time frame (as this veteran was) does not make any medical sense.

Indeed, from a medical perspective the issue is not whether fibroids are 'present' or 'when they started' (since the vast majority of fibroids are asymptomatic and never require treatment): the issue is when are fibroids a source of pathologic SYMPTOMS (ie at what point is medical treatment warranted and 'medical disability' assessed).  In sum, even if we were to 'postulate' that the veteran's fibroids may have started' [sic] during her active service period (something which is entirely speculative), the fact that she was not documented to have ANY PATHOLOGIC symptoms during service which might have warranted ultrasound assessment for fibroids would indicate that NO MEDICAL DISAIBLTY existed from these fibroids during active service.  

Initially, the Board notes that the VHA examiner, in discussing a "2004-2006" service period, cited the incorrect dates of service for the Veteran.  However, given the opinion as a whole, the Board finds this mistake to be moot. 

The examiner stated that a determination that the Veteran's fibroids began in service would be mere speculation, as fibroid growth is variable and there were no symptoms or abnormalities on routine gynecological examinations, which is common in most fibroids cases.  This led the examiner to the conclusion that the Veteran's fibroids "could just have easily have been present prior to her 2004 'reactivation'" (emphasis added).  The VHA examiner, in stating this conclusion, essentially stated that there is a relatively equal likelihood that the Veteran's fibroids, first diagnosed shortly after service, began in service and began during a period that she was not in service; the examiner, in this regard, provided no rationale or opinion that they most likely did not begin during her period of service from March 2002 to February 2004.

The Board notes the VHA examiner's express opinion that the "Veteran's fibroid uterus is not at least as likely as not due to service." The Board also notes her explanations that: from a medical standpoint, when fibroids began is irrelevant; that, rather, when such fibroids result in symptoms, pathology, or disability, is the relevant question; and that, regardless of whether the Veteran's fibroids first began in service, the fact that she had no pathologic symptoms in service indicates that there was no medical disability due to uterine fibroids during active service.  

However, even if the Veteran's fibroids were not "due" to service, and even if they were not productive of symptoms, pathology, or disability during service, in-service incurrence of uterine fibroids resulting in any current pathology and disability is sufficient as an "in-service incurrence or aggravation of a disease or injury" for service-connection purposes.  Given the VHA examiner's implication that there is a relatively equal likelihood that the Veteran's fibroids began during service and not during service, and the lack of specific evidence weighing against a finding that uterine fibroids did not begin in service, the Board finds that the evidence of whether the Veteran's uterine fibroids began in service to be in relative equipoise.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that her uterine fibroids had their onset in service.  Accordingly, service connection for uterine fibroids residuals must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for uterine fibroids residuals is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


